          Case 5:20-cr-00025-FB Document 126 Filed 09/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
vs.                                               §                NO. 5:20-CR-025-FB
                                                  §
ANDREW YURI CAMPBELL                              §


                                             ORDER

       Before the Court is Defendant’s Amended Motion to Set Bond [#114], which was

referred to the undersigned for disposition.      The Court held a hearing on the motion on

September 25, 2020. Having considered the motion, the Government’s response thereto [#120],

the parties’ arguments and proffers at the hearing, the relevant law, and the case file as a whole,

the Court will DENY the motion.

       Defendant requests that the Court set bond because he is at an increased risk of

contracting COVID-19 while incarcerated because of his hypertension and sleep apnea. The

Court ordered Defendant detained in December of 2019 after a contested hearing, finding that he

posed both a risk of danger and non-appearance. The Court may reopen a detention hearing if

Defendant presents new information could have a “material bearing on the issue” of detention

sufficient to warrant reconsideration of the order of detention. 18 U.S.C. § 3142(f). At the

hearing, Defendant noted that one fact relied upon by the Court in ordering his detention—that

he was in possession of a valid Mexican driver’s license—was inaccurate. This is sufficient for

the Court to reconsider the issue of detention.

       However, detention continues to be appropriate. The remaining factors that cut in favor

of detention, as outlined in the Court’s previous order [#20], still stand. And at this point,

Defendant has not just been accused of drug trafficking and money laundering conspiracies, he

                                                  1
          Case 5:20-cr-00025-FB Document 126 Filed 09/30/20 Page 2 of 2




has pleaded guilty to an offense listed in 18 U.S.C. § 3142(f)(1)(C).        Thus, detention is

mandatory unless Defendant falls into one of the circumstances enumerated in 18 U.S.C. §

3143(a)(2). He does not.

       The Court notes that a defendant who has been ordered detained may be temporarily

released pursuant to 18 U.S.C. § 3142(i) in “extraordinary circumstances.” Although it may be

appropriate to temporarily release a defendant for treatment of serious health conditions in some

circumstances, such circumstances are not present here. After the hearing, the Court confirmed

with the Marshal Service that Defendant is receiving medical attention and treatment. The

detention facility has in place protocols for handling COVID cases and for preventing the spread

of the disease. Defendant’s situation is similar to many detainees’ situation and cannot be

described as “extraordinary.” Given the foregoing, especially Defendant’s guilty plea and his

documented flight risk and dangerousness,

       IT IS HEREBY ORDERED that Defendant’s Amended Motion to Set Bond [#114] is

DENIED.

       SIGNED this 30th day of September, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
